DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on April 29th, 2021, with respect to the claim objections have been fully considered and are persuasive.  Therefore, the objection has been withdrawn. 
Applicant’s arguments, filed on April 29th, 2021, with respect to the 112 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Applicant’s arguments with respect to claims 1-5, 7-10, 12-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Fluid management assembly” in Claims 1, 21-22, and 24
“Disposable mounting assembly” in Claim 13
“Control assembly” in Claims 16-19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-10, 12-14, 16-19, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (U.S. Publication No. 2015/0362351) in view of Ribble et al (U.S. Patent No. 9,642,967) and Zacharias (U.S. Publication No. 2008/0319374).
Regarding Claim 1, Joshi discloses an apparatus configured to measure fluid (fluid measurement device 10) comprising:
(a)    a disposable assembly ([0027]) comprising:
(i)    a fluid input fitting configured to receive fluid from a fluid source, the fluid input fitting including a first input port (inlet 38), a first output port (outlet 32), and a second output port (secondary outlet 86).
(ii)    a fluid output fitting (“a suitable junction or connector 88” [0050]) configured to deliver fluid received from the fluid input fitting to a fluid collection area, the fluid output fitting including a second input port (inlet at 18), a third input port (inlet at 88), and a third output port (unnumbered outlet to the right of 88 in Fig. 3B),
(iii)    a first tube (output channel 82) configured to provide fluid communication between the first output port (outlet 32) of the fluid input fitting and the second input port (inlet at 18) of the (Fig. 3B), wherein the tube (output channel 82) extends between the first output port (outlet 32) of the fluid input fitting and the second input port (container tubing 18) of the fluid output fitting such that the tube is interposed between the first output port of the fluid input fitting and the second input port of the fluid output fitting (Fig. 3B shows 82 interposed between 32 and 18), and
(iv)    a second tube (bypass channel 84) configured to provide fluid communication between the second output port (secondary outlet 86) of the fluid input fitting and the third input port (connector 88) of the fluid output fitting (Fig. 3B); and
(b)    a reusable assembly comprising:
(i)    a housing (exterior of valve 30 shown in Fig. 3B; [0041], [0042]),
(ii)    a fluid management assembly (valve 30) that is configured to transition between an open position and a closed position ([0041]-[0042]), wherein the fluid management assembly is configured to prevent fluid from traveling past the first tube to the second input port of the fluid output fitting in the closed position (“The duration of the valve opening, the rate of opening and closing, and/or other mechanical factors related to the measurement and analysis accuracy can be adjusted in real-time depending on the volume of fluid to be released from the container 28.” [0041]),
(iii)    a sensor configured to sense fluid (sensors 44a-n; 54a-n) accumulating while the fluid management assembly is in the closed position, and
(iv)    a control assembly (controller 60), wherein the control assembly is configured to send a signal to the fluid management assembly to thereby drive the fluid management assembly from the closed position to the open position when the sensor detects fluid within the first tube at a predetermined range ([0035]).
(sensors 44a-n; 54a-n), Joshi fails to disclose that the sensor is configured to sense fluid accumulating within the first tube. 
Ribble discloses that the sensor (catheter monitor 60) is configured to sense fluid accumulating within the first tube (tubing 62, 66; Column 9 Lines 31-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the placement of the sensor taught by Ribble into the fluid measurement device of Joshi in order to monitor fluid movement through the first tube to avoid backup, clogging or overflow.
Joshi and Ribble fail to disclose wherein the fluid management assembly is configured to permit fluid to accumulate within the first tube by preventing fluid from traveling past the first tube to the second input port of the fluid output fitting in the closed position.
Zacharias discloses wherein the fluid management assembly is configured to permit fluid to accumulate within the first tube (portion of tubing segment 278 between pinch valve 277 and in port 280) by preventing fluid from traveling past the first tube (tubing segment 278) to the second input port (portion of tubing segment 278 between pinch valve 277 and out port 282) of the fluid output fitting in the closed position (FIG. 6A depicts occlusion valve 270 in the form of a pinch valve 277 shown in open condition. Plunger 284 is retracted allowing the lumen of collapsible elastic tubing segment 278 to remain patent. An in port 280 receives the irrigant solution together with tissue fragments aspirated from inside the eye. The fluid and solid particles traverse tubing 278 with negligible resistance and exit out port 282 toward aspiration pump 26. FIG. 6B depicts pinch valve 277 in closed condition. Plunger 284 is protracted closing the lumen of collapsible elastic tubing segment 278, blocking aspiration path 23. In this condition, fluid and solid particles cannot traverse tubing 278; [0094]; Examiner’s Note: Figure 6A-6B depict the tube and the pinch valve. When the pinch valve is in the closed position, the solution/tissue is unable to pass through; therefore, the fluid/tissue accumulates in the right half of the tube from the input port).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the accumulation teachings of Zacharias into those of Joshi and Ribble in order to optimize speed of operation, non-clogging operation with liquids, flow, and reliability (Zacharias [0094]).

Regarding Claim 2, Joshi discloses that the predetermined range is a predetermined height range (“only one sensor at a height H is sufficient to measure a certain pre-determined volume” [0036]; Volume and height are mathematically related; therefore, as volume increases within the tube in this vertical arrangement, the height would also increase).

Regarding Claim 3, Joshi discloses that the predetermined range is a predetermined volume range (“only one sensor at a height H is sufficient to measure a certain pre-determined volume” [0036]).

Regarding Claim 4, Joshi discloses that the housing comprises a graphic user interface (display screen; Figure 4) facing an upward angle (“In one embodiment, the screen position, orientation of data points, overall appearance, and presentation format of FIG. 4 can be adjusted per the caretaker's preference. To adjust the format, one can use vibro-acoustic or touch-screen capabilities to physically slide data displays from one part of the screen to another part” [0065]).  

Regarding Claim 5, Joshi discloses that the housing comprises a collection bag bracket configured to couple with the fluid collection area (“the fluid measurement device 10 may include a hook 24 or a place-guard allowing the fluid measurement device 10 to be anchored to a supporting structure…the hook 24 can be easily and securely affixed to any structure, platform, or cross-rail found commonly in the in-patient setting…the fluid measurement device 10 can be included with the device input tubing 14 and/or the device output tubing 20 separate from the fluid measurement device 10, positioned at or near a collection container 26, or attached as a separate add-on container” [0028]).  

Regarding Claim 7, Joshi discloses that the disposable assembly further comprises a distally extending arm (distal valve 30, 60; distally-located output channel 82; Figures 3A-3B).  

Regarding Claim 8, Joshi discloses that the fluid input fitting further comprises a bacterial air vent (“one or more first air vents 62 are positioned at or near a top portion of the container 28 above the sensors 44a and 54a to allow air flow through (i.e., into and/or out of) the container 28 to facilitate release of the fluid from within container 28” [0035]).

Regarding Claim 9, Joshi discloses that the first input portof the fluid input fitting defines a flow regulating input channel in fluid communication with the fluid source ([0024]).  

Regarding Claim 10, Joshi discloses that the fluid regulating input channel terminates into a flow regulating orifice, wherein the flow regulating orifice has a smaller cross-sectional geometry than the flow regulating input channel (“each of the device input tubing 14 and the catheter 12 may have any suitable length and/or diameter as necessary or desired” [0024]; [0051]).  

(Sensors may include, without limitation, one or more of the following: resistive, capacitive, ultrasound, and/or thermal sensors, or any combination thereof” [0033]).  

Regarding Claim 13, Joshi discloses that the reusable assembly comprises a disposable mounting assembly ([0027]), wherein the disposable assembly is configured to consistently attach with the reusable assembly via the disposable mounting assembly ([0027]-[0028]).  

Regarding Claim 14, Joshi discloses that the disposable mounting assembly comprises an arched protrusion (hook 24; [0027]; Figure 1).  

Regarding Claim 16, Joshi discloses the control assembly is configured to calculate a volumetric flow of fluid through the disposable assembly (“By using a multiplicity of sensors communicating with the controller 60 in the manner described above, very frequent measurements of the fluid volume (or other fluid properties) can be recorded along with the times when a given volume (or other fluid property) was measured, thereby enabling computations of the fluid flow rates (or the rates associated with other fluid properties)” [0046]).  

Regarding Claim 17, Joshi discloses that the control assembly is configured to calculate a change in the volumetric flow of fluid through the disposable assembly (“rate of change 112” [0060]). 
  
Regarding Claim 18, Joshi discloses that the control assembly is configured to calculate a volume of fluid within the fluid collection area based off the volumetric flow through the disposable assembly (“Uncoupling the fluid measurement and release intervals allows for dynamical adjustments of the collected volume of fluid in the fluid measurement device 10 depending on the rate of fluid inflow and, thus, enables a single container with a fixed Volume to measure fluid output at both low flow rates and high flow rates” [0046]).  

Regarding Claim 19, Joshi discloses that the control assembly is configured to calculate risk factors based on the volumetric flow through the disposable assembly (“Fluid output values can be correlated with values and trends in critical biomarkers to enable analysis of fluid output with biomarker values to identify critical trends, ratios, and/or rates to impact clinical decision making” [0053]).

Regarding Claim 21, Joshi discloses an apparatus configured to measure fluid (fluid measurement device 10) comprising:
(a) a first assembly comprising: 
(i) a fluid input fitting (inlet 38; outlet 32; secondary outlet 86) configured to receive fluid from a fluid source, 
(ii) a fluid output fitting (“a suitable junction or connector 88” [0050]) configured to deliver fluid received from the fluid input fitting to a fluid collection area, 
(iii) a first flexible tube (output channel 82) configured to provide fluid communication between the fluid input fitting (outlet 32) and the fluid output fitting (inlet at 18), wherein the first flexible tube (output channel 82) extends between the fluid input fitting (outlet 32) and the fluid output fitting (container tubing 18) such that the first flexible tube is interposed between the fluid input fitting and the fluid output fitting (Fig. 3B shows 82 interposed between 32 and 18), and 
(iv) a second tube (bypass channel 84) configured to provide fluid communication between the fluid input fitting (bypass channel 84) and the fluid output fitting (connector 88; Fig. 3B), and 

(i) a housing (exterior of valve 30 shown in Fig. 3B; [0041], [0042]), 
(ii) a fluid management assembly (valve 30) coupled with the first flexible tube (output channel 82) between the fluid input fitting (outlet 32) and the fluid output fitting (inlet at 18), wherein the fluid management assembly is configured to transition between an open position and a closed position ([0041]-[0042]), wherein the fluid management assembly is configured to prevent fluid from traveling -5-Serial No. 15/852,578 through the first flexible tube to the fluid output fitting in the closed position (“The duration of the valve opening, the rate of opening and closing, and/or other mechanical factors related to the measurement and analysis accuracy can be adjusted in real-time depending on the volume of fluid to be released from the container 28.” [0041]), wherein the second tube (bypass channel 84) is configured to permit fluid to travel from the fluid input fitting (secondary outlet 86) to the fluid output fitting (connector 88) while the fluid management assembly prevents fluid from traveling through the first flexible tube to the fluid output fitting ([0041]-[0042]), 
(iii) a sensor (sensors 44a-n; 54a-n) configured to sense fluid accumulating while the fluid management assembly is in the closed position, and 
(iv) a control assembly (controller 60), wherein the control assembly is configured to send a signal to the fluid management assembly to thereby drive the fluid management assembly from the closed position to the open position in response to a signal from the sensor indicating detection of fluid within the first flexible tube by the sensor ([0035]).  
Although Joshi discloses that the sensor is configured to sense fluid accumulating while the fluid management assembly is in the closed position (sensors 44a-n; 54a-n), Joshi fails to disclose that the sensor is configured to sense fluid accumulating within the first tube. 
Ribble discloses that the sensor (catheter monitor 60) is configured to sense fluid accumulating within the first tube (tubing 62, 66; Column 9 Lines 31-39).

Joshi and Ribble fail to disclose wherein the fluid management assembly is configured to provide accumulation of fluid within the first tube by preventing fluid from traveling through the first flexible tube to the fluid output fitting in the closed position. 
Zacharias discloses wherein the fluid management assembly is configured to provide accumulation of fluid within the first tube (portion of tubing segment 278 between pinch valve 277 and in port 280) by preventing fluid from traveling through the first flexible tube (elastic tubing segment 278) to the fluid output fitting (portion of tubing segment 278 between pinch valve 277 and out port 282) in the closed position (FIG. 6B depicts pinch valve 277 in closed condition. Plunger 284 is protracted closing the lumen of collapsible elastic tubing segment 278, blocking aspiration path 23. In this condition, fluid and solid particles cannot traverse tubing 278; [0094]; Examiner’s Note: Figure 6A-6B depict the tube and the pinch valve. When the pinch valve is in the closed position, the solution/tissue is unable to pass through; therefore, the fluid/tissue accumulates in the right half of the tube from the input port).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the accumulation teachings of Zacharias into those of Joshi and Ribble in order to optimize speed of operation, non-clogging operation with liquids, flow, and reliability (Zacharias [0094]).

Regarding Claim 22, Joshi discloses an apparatus configured to measure fluid (fluid measurement device 10) comprising: 
(inlet 38; outlet 32; secondary outlet 86) configured to receive fluid from a fluid source, 
(b) a fluid output fitting (“a suitable junction or connector 88” [0050]) configured to deliver fluid received from the fluid input fitting to a fluid collection area, 
(c) a first flexible tube (output channel 82) configured to provide fluid communication between the fluid input fitting (outlet 32) and the fluid output fitting (inlet at 18), wherein the first flexible tube (output channel 82) extends between the fluid input fitting (outlet 32) and the fluid output fitting (container tubing 18) such that the first flexible tube is interposed between the fluid input fitting and the fluid output fitting (Fig. 3B shows 82 interposed between 32 and 18); 
(d) a valve (valve 30) that is configured to transition between an open position and a closed position ([0041]-[0042]), wherein the valve is configured to block a flow of fluid through the first flexible tube in the closed position (“The duration of the valve opening, the rate of opening and closing, and/or other mechanical factors related to the measurement and analysis accuracy can be adjusted in real-time depending on the volume of fluid to be released from the container 28.” [0041]); 
(e) a sensor (sensors 44a-n; 54a-n) configured to sense fluid accumulating while the fluid management assembly is in the closed position; 
(f) a control assembly (controller 60), wherein the control assembly is configured to send a -6-Serial No. 15/852,578signal to the fluid management assembly to thereby drive the valve from the closed position to the open position in response to a signal from the sensor indicating detection of a certain amount of fluid accumulating within the first flexible tube ([0035]); and 
(g) a second tube (bypass channel 84) configured to provide fluid communication between the fluid input fitting (secondary outlet 86) and the fluid output fitting (connector 88) separately from the first flexible tube, the second tube being configured to provide an overflow path from the fluid input fitting to the fluid output port when the valve is in the closed position (“bypass channel 84 incorporated to prevent back flow into the catheter 12 whether due to a sudden excess output of the fluid from the patient that exceeds the available free volume of the container 28 or due to malfunction of the fluid measurement device 10” [0050]).  
Although Joshi discloses that the sensor is configured to sense fluid accumulating while the fluid management assembly is in the closed position (sensors 44a-n; 54a-n), Joshi fails to disclose that the sensor is configured to sense fluid accumulating within the first tube. 
Ribble discloses that the sensor (catheter monitor 60) is configured to sense fluid accumulating within the first tube (tubing 62, 66; Column 9 Lines 31-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the placement of the sensor taught by Ribble into the fluid measurement device of Joshi in order to monitor fluid movement through the first tube to avoid backup, clogging or overflow.
Joshi and Ribble fail to disclose a valve that is configured to transition between an open position and a closed position, wherein the valve is configured to block a flow of fluid through the first flexible tube, and thereby provide accumulation of fluid within the first flexible tube, in the closed position.
Zacharias discloses a valve (pinch valve 277) that is configured to transition between an open position (FIG. 6A depicts occlusion valve 270 in the form of a pinch valve 277 shown in open condition; [0094]) and a closed position (FIG. 6B depicts pinch valve 277 in closed condition; [0094]), wherein the valve is configured to block a flow of fluid through the first flexible tube (elastic tubing segment 278), and thereby provide accumulation of fluid within the first flexible tube (Plunger 284 is protracted closing the lumen of collapsible elastic tubing segment 278, blocking aspiration path 23. In this condition, fluid and solid particles cannot traverse tubing 278; [0094]), in the closed position (Examiner’s Note: Figure 6A-6B depict the tube and the pinch valve. When the pinch valve is in the closed position, the solution/tissue is unable to pass through; therefore, the fluid/tissue accumulates in the right half of the tube from the input port).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the accumulation teachings of Zacharias into those of Joshi and Ribble in order to optimize speed of operation, non-clogging operation with liquids, flow, and reliability (Zacharias [0094]).

Regarding Claim 24, Joshi and Ribble fail to disclose wherein the fluid management assembly comprises a pinch valve that is operable to pinch the first tube to thereby permit fluid to accumulate within the first tube by preventing fluid from traveling past the first tube at the pinch valve.  
Zacharias discloses wherein the fluid management assembly comprises a pinch valve (pinch valve 277) that is operable to pinch the first tube (elastic tubing segment 278) to thereby permit fluid to accumulate within the first tube by preventing fluid from traveling past the first tube at the pinch valve (Plunger 284 is protracted closing the lumen of collapsible elastic tubing segment 278, blocking aspiration path 23. In this condition, fluid and solid particles cannot traverse tubing 278; [0094]; Examiner’s Note: Figure 6A-6B depict the tube and the pinch valve. When the pinch valve is in the closed position, the solution/tissue is unable to pass through; therefore, the fluid/tissue accumulates in the right half of the tube from the input port).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the accumulation teachings of Zacharias into those of Joshi and Ribble in order to optimize speed of operation, non-clogging operation with liquids, flow, and reliability (Zacharias [0094]).


Zacharias discloses wherein the first tube (elastic tubing segment 278) includes a first end (portion of tubing segment 278 between pinch valve 277 and in port 280), a second end (portion of tubing segment 278 between pinch valve 277 and out port 282), and an intermediate region extending between the first end and the second end (portion of tubing segment 278 that is directly below the pinch valve 277), wherein the first end is coupled to the first output port of the fluid input fitting (in port 280), wherein the second end is coupled to the second input port of the fluid output fitting (out port 282), wherein the pinch valve (pinch valve 277) is positioned along the intermediate region (Figure 6A-6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the accumulation teachings of Zacharias into those of Joshi and Ribble in order to optimize speed of operation, non-clogging operation with liquids, flow, and reliability (Zacharias [0094]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793